Citation Nr: 0908208	
Decision Date: 03/05/09    Archive Date: 03/12/09	

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to 
April 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO denying service 
connection for a chronic acquired psychiatric disorder.  In a 
decision dated in October 2006, the Board denied service 
connection for a personality disorder on the basis that the 
Veteran had a personality disorder that preexisted service 
and had not been aggravated therein.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2008, the Court issued 
an Order granting a Joint Motion for Remand.  Accordingly, 
the case is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran should further action be required.  


REMAND

In its September 2008 Order, the Court granted a Joint Motion 
ordering that VA should provide the Veteran with a medical 
examination and opinion regarding whether the Veteran's 
personality disorder and depression preexisted his service 
and whether the disorders were aggravated in any way by his 
military service.  It was noted that the medical evidence of 
record did not contain an opinion as to whether the Veteran's 
depression was aggravated by his military service.  The Board 
is aware that the burden of proof is on VA to rebut the 
presumption of soundness by producing clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated during service.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC-3-03 (July 16, 2003).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be scheduled for a 
psychiatric examination by a physician 
knowledgeable in psychiatric disorders.  
The examiner should be made aware that 
the Veteran was presumed to have been in 
sound condition upon entry into service 
and that the standard to rebut the 
presumption of soundness is whether there 
is clear and unmistakable evidence that 
the condition existed prior to service 
and was not aggravated therein.  If the 
examiner concludes that any current 
acquired psychiatric disorder did not 
clearly and unmistakably preexist 
service, he or she should provide an 
opinion with respect to each disorder 
regarding whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the disorder 
is related to the Veteran's in-service 
psychiatric symptomatology.  If there is 
no relationship between any currently 
diagnosed disorder and the in-service 
manifestations, this should be so noted 
by the examiner.  A discussion of the 
complete rationale for any opinion 
expressed should be provided by the 
examiner.  

2.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



